I am unable to concur in the majority opinion in the above entitled cause for reasons which I shall briefly state.
From the record the following facts appear: On October 26, 1942, the First Security Bank of Idaho, National Association, a corporation, as plaintiff, filed a complaint in the District Court of the Third Judicial District of the State of Idaho, for Ada County, against Clarence L. Hillman, Walter H. Anderson, Clyde Bowen and Evelyn B. Skinner, as defendants, by which said complaint it was sought on the part of plaintiff to obtain a declaratory judgment. On November 16, 1942, defendants Walter H. Anderson and Clyde Bowen filed a demurrer to the complaint in behalf of themselves. On February 1, 1943, plaintiff here, Walter H. Anderson, by letter addressed to Judge Winstead, presiding judge and defendant here, requested permission to submit his demurrer on briefs, which request was granted by the trial judge after consulting with counsel for First Security Bank of Idaho, National Association, and obtaining the agreement, and on February 2, 1943, Walter H. Anderson was advised that his demurrer could be submitted on briefs, and he was granted ten days within which to submit an opening brief. He was also granted ten days to submit an answering brief. The Clerk of the District Court was by Judge Winstead directed to show in the minutes of the court that demurrer had been submitted on brief. Subsequently, Walter H. Anderson filed a written brief in support of his demurrer and a reply brief in response to brief filed by counsel for First Security Bank of Idaho, National Association. On March 8, 1943, the defendant judge overruled the demurrer of Walter H. Anderson and Clyde Bowen in conformity with the memorandum decision of the same date. Walter H. Anderson was granted 20 days in which to answer the complaint in conformity with the memorandum decision. March 30, 1943, Walter H. Anderson and Bowen filed their answer and on the same date, Walter H. Anderson filed an affidavit of prejudice. On April 21, 1943, Winstead, judge, on motion of counsel for First Security Bank of Idaho, National Association, entered an order striking the affidavit of prejudice from the files. On May 1, 1943, an application was made to this court for an alternative writ *Page 164 
of prohibition, which was issued on the same date. On May 6, 1943, Judge Winstead filed his return to the alternative writ.
Plaintiff Anderson seeks to prohibit defendant judge from proceeding with the trial of the action herein referred to upon the ground that having filed an affidavit of bias and prejudice as permitted by subd. 4, sec. 1-1801, I.C.A., as amended by chap. 218, 1933 S.L., the District Judge became disqualified and was without jurisdiction to act further in the action other than to transfer said action to some other court, or to call in another District Judge to sit and act in said action.
The sole and only question here for consideration is whether or not the affidavit of bias and prejudice filed by plaintiff Walter H. Anderson was timely filed.
Subd. 4, sec. 1-1801, I.C.A., as amended in chap. 218, 1933 S.L. provides inter alia:
"When either party makes and files an affidavit as hereinafter provided, that he has reason to believe, and does believe, he cannot have a fair and impartial hearing or trial before a District Judge by reason of the bias or prejudice of such judge. Such affidavit may be made by any party to an action, motion or proceeding, personally, or by his attorney or agent, and shall be filed with the Clerk of the District Court
in which the same may be pending at least five (5) days, before the day appointed or fixed for the hearing or trial of any such action, motion, or proceeding (providing such party shall have had notice of the hearing of such action, motion, or proceeding for at least the period of five (5) days, and in case he shall not have had notice for such length of time, he shall file such affidavit immediately upon receiving such notice). Upon the filing of the affidavit, the judge as to whom said disqualification is averred shall be without authority to act further in the action, motion, or proceeding, * * *." (Italics ours.)
It will be observed that the complaint of the First Security Bank of Idaho, National Association, was filed October 26, 1942; that on November 26, 1942, Walter H. Anderson and Bowen filed their demurrer to the complaint; that on February 1, 1943, Walter H. Anderson requested and obtained permission to submit his demurrer on briefs; that subsequently Walter H. Anderson filed his written brief in support of his demurrer, and a reply brief in response to *Page 165 
brief filed by counsel for First Security Bank of Idaho, National Association. On March 8, 1943, the defendant judge overruled the demurrer and allowed Anderson and Bowen 20 days in which to answer the complaint. On March 30, 1943, said Anderson filed his answer and also his affidavit of bias and prejudice. Said affidavit of bias and prejudice was filed approximately 155 days after the filing of the complaint, approximately 134 days after filing of the demurrer, and approximately 22 days after the demurrer was overruled.
Applying the provisions of subd. 4, supra, to the facts as disclosed by the record, the affidavit was not timely filed.
The disqualification of a District Judge may be waived or an estoppel arise by failure to interpose any objection thereto at the earliest available opportunity [10 Ann. Cas. 967, 57 A.L.R. 284] or permitting the cause to proceed to judgment or where the objection is first made subsequent to the making of rulings in the cause involving the exercise of judicial discretion.
In the instant case, plaintiff's affidavit was not filed within time and not until after the trial judge had ruled upon the demurrer adversely to plaintiff. In Aker v. Coleman,60 Idaho 118, 88 P.2d 869, it is held that an affidavit of bias and prejudice was not timely filed "after the ruling of the court upon the demurrer to the original complaint," and that "Under similar statutory provisions it has been determined that a party may not be allowed to speculate upon what the ruling of the court may be and after any ruling has been made in the action, then for the first time seek disqualification on the ground of bias and prejudice." In State v. Superior Court,106 Wn. 507, 180 P. 481, it is said: "We have held that a party may not invite a ruling, and, being then dissatisfied, file an affidavit of prejudice." Ralston v. Stone, 113 Ore. 506,232 P. 631, is to the effect that an affidavit of prejudice in order to be timely must be filed before the submission of a demurrer to the court for decision. The following language appears inState v. Clifford, 65 Wn. 313,118 P. 40:
"* * * we cannot conclude that it was intended by the act that a party could submit to the jurisdiction of the court by waiving his rights to object until by some ruling of the court in a case he becomes fearful that the judge is not favorable to his view of the case. In other words, he is not allowed to speculate upon what rulings the court will make *Page 166 
on propositions that are involved in the case, and, if the rulings do not happen to be in his favor, to then for the first time raise the jurisdictional question."
It is likewise said in State v. Superior Court, 114 Wn. 335,195 P. 25:
"The point we wish to emphasize is that a motion for a change of judges, supported by an affidavit of prejudice, is timely made, if filed and called to the attention of the court before it has made any ruling whatsoever in the case, either on the motion of the party making the affidavit or on the motion of any other party to the action, of the hearing of which the party making the affidavit has been given notice; otherwise it is not timely made."
From State v. Armijo, 39 N.M. 502, 50 P.2d 852, we quote as follows:
"We hold that an affidavit of prejudice is timely made iffiled and called to the attention of the court before it hasmade any ruling on any litigated or contested matter whatsoeverin the case, either on a motion, demurrer, or plea of the partymaking the affidavit, or on the motion, demurrer, or plea of any other party to the action, of the hearing of which the party making the affidavit has been given notice, otherwise it is not timely made. We cannot permit a litigant to test themind of the trial judge like a boy testing the temperature ofthe water in the pool with his toe, and if found to his liking,decides to take a plunge. The plunge into the pool of litigation with an affidavit disqualifying the trial judge mustbe made on a belief of prejudice theretofore entertained, andnot on any subsequent discovery of such belief of prejudiceresulting from an adverse ruling." (Italics ours.)
It is well known that the statute above referred to providing for disqualification of a judge by reason of prejudice has been much abused, and in my opinion to enlarge its provisions to the extent as held in the majority opinion is not in the interest of the administration of justice or the dispatch of judicial business. Injunctive relief should not be granted where there is a plain, speedy and adequate remedy at law. If plaintiff was dissatisfied with the ruling of the trial judge upon the demurrer, he had the right of appeal. Causes should not be tried by piecemeal, that is one judge passing upon the law of the case and another trying the merits of the case.
The writ should be denied. *Page 167